Citation Nr: 0414800	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  98-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active duty in the United States Coast 
Guard from September 1960 to September 1964.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio that 
denied the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran also appealed a denial of a higher rating for a 
service-connected right knee disability; however, following 
an April 1999 award of a higher rating, the veteran withdrew 
this appeal.  This was done in a July 1999 statement by the 
veteran.

The Board notes that the appellant submitted his claim for 
service connection for PTSD in July 1997.  However, the 
appellant stated on the submitted VA Form 21-4138 that he 
"wanted to reopen claim for nervous condition, to include 
PTSD."  The issue of service connection for a nervous 
condition is separate from the issue of service connection 
for PTSD.  See Samuels v. West, 11 Vet. App. 433,436 (1998) 
citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  To 
date the RO has not addressed the issue of whether new and 
material evidence has been received sufficient to reopen the 
claim of entitlement to service connection for a nervous 
disorder that was initially denied in a January 1971 rating 
decision and later in a March 1983 decision.  The matter is 
referred to the RO for appropriate action.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

In view of the account given by the appellant of events that 
purportedly happened in service and because of the medical 
treatment that followed, the Board will ask for the RO to 
attempt to develop the record further.  Regardless of whether 
additional records are obtained, the appellant should be 
afforded a VA examination to determine if any diagnosed PTSD 
is linked to his period of active military duty in any way.

Some of the appellant's service personnel records are in 
evidence.  The service personnel records reveal that the 
appellant was reduced in rank under an Article 89 proceeding 
in July 1963.  The RO should make attempts through all 
appropriate channels to obtain the reports associated with 
the performance evaluations and disciplinary action indicated 
on the personnel records currently in evidence.

The service medical records indicate that the appellant was 
seen for complaints of nervousness in January 1963, and in 
February 1963.  He was noted to have a long history of 
nervousness and he was prescribed meprobamate.  In December 
1963, he underwent surgery at Trippler Army Hospital; a 
cardiology consultation was ordered and the conclusion 
apparently was that the appellant was an anxious individual.  
However, the cardiology records are not of record, nor are 
all of the hospital records.  The RO should take appropriate 
steps to obtain these records and associate them with the 
claims file.

The appellant underwent a VA psychiatric examination in 
November 1970.  The examiner concluded that the appellant was 
suffering from a chronic anxiety reaction and that his 
nervous complaints represented a normal progression of a 
condition that pre-existed service.  A May 1976 VA hospital 
discharge summary indicates a diagnosis of mild anxiety 
state.  A December 1982 letter from the appellant's treating 
psychiatrist indicates a diagnosis of phobic reaction, 
claustrophobia with severe anxiety.  That doctor opined, in a 
letter dated in April 1983, that the appellant had a long 
history of problems with anxiety and depression and that the 
condition was aggravated by some of the experiences he had 
while serving in the Coast Guard.  A VA clinic note from 
February 1985 includes a diagnosis of agoraphobia with panic 
feelings.  In August 1990, his diagnosis was anxiety disorder 
with depression.  In December 1991, the VA mental health 
clinic diagnosis was depression with panic and situational 
anxiety; this diagnosis was changed to generalized anxiety 
disorder in June 1993.  A VA medical opinion dated in 
November 1999 indicates that the appellant had been diagnosed 
with PTSD in June 1999, and that it was the VA doctor's 
opinion that the appellant should be service-connected for 
PTSD.  Inasmuch as there seems to be conflicting information 
as to the correct diagnosis and onset date, another 
examination would be helpful in adjudicating this case.

The appellant has reported various stressors that occurred 
while he was in the Coast Guard.  A February 2003 letter from 
the National Archives and Records Administration states that 
that facility was in possession of Light Station logs for the 
Chicago Light Station, the Wilmette Harbor Light Station and 
the South Chicago Light Station between September 1960 and 
September 1964.  Unfortunately, the RO did not submit any 
follow-up request for any of these records.  It appears from 
various written statements submitted by the appellant that 
the appellant's first experience dragging for a body occurred 
in approximately January 1961 at Coast Guard Station #280, 
Chicago Light Station.  The RO should take appropriate steps 
to obtain these records.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should take appropriate steps 
to secure any additional Coast Guard 
service medical records or alternative 
records for the appellant through official 
channels or from any other appropriate 
source.  In particular, the RO should 
obtain records of all treatment, 
psychiatric or medical, rendered at the 
Trippler Army Hospital in December 1963.  
These records should be associated with 
the claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  A search for the rest of the 
appellant's Coast Guard personnel 
records, including performance evaluation 
reports, should be undertaken.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The RO should obtain the Chicago 
Light Station logs for the month of 
January 1961 to ascertain the boats 
involved in recovery operations and 
whether the appellant was a crewmember on 
any such operation.

5.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for 
PTSD.  After obtaining the appropriate 
signed authorization for release of 
information from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claim on appeal.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

6.  The RO should arrange for a VA 
psychiatric examination of the appellant 
to determine whether PTSD is present, 
and, if so, whether it is linked to any 
inservice stressor(s), or to the 
veteran's isolated French Frigate Shoals 
service.  The entire claims file must be 
reviewed by the VA examiner in 
conjunction with the examination.  
Psychological testing should be conducted 
with a view toward determining whether 
the veteran indeed has PTSD.  In 
particular, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has PTSD 
that is attributable to any disease or 
incident suffered during his Coast Guard 
active service from September 1960 to 
September 1964.  (The examiner should 
take note of the varied psychiatric 
diagnoses made from the time the veteran 
was separated from service.)

The examiner should conduct the 
examination with consideration of the 
DSM-IV criteria for PTSD.  If a diagnosis 
of PTSD is appropriate, the examiner 
should specify the credible "stressor(s)" 
that caused the disorder, and the 
evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressors the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically explained.

7.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

8.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the PTSD claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  All relevant 
evidence of record should be addressed.  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

